Citation Nr: 1206939	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from October 1997 to March 2006. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.     


FINDING OF FACT

The Veteran does not currently have a left shoulder disability.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on this claim by letters dated in October 2006 and January 2007.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent both of the notice letters timely, before the RO initially decided the Veteran's claim.

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records (encompassing medical documents from Naval Medical Clinic in Patuxent River, Maryland, where the Veteran received treatment after his October 2004 car accident) and post-service treatment records.  The RO also afforded the Veteran VA examinations of his left shoulder, during which examiners evaluated the Veteran's left shoulder complaints. 

II.  Analysis

The Veteran contends that he is entitled to service connection for a left shoulder disorder that initially manifested during service in 2004, when he was involved in a car accident.  According to his May 2006 application for compensation and written statements he and his representative submitted during the course of this appeal, including in April 2006, August 2006, June 2007 and December 2011, he was attending firefighting school in New Jersey when the accident occurred.  Allegedly he was there on orders from the Navy for the purpose of learning how to aid other countries in dealing with catastrophic events.  He asserts that, since the accident, he has had pain in his neck and shoulder areas, which becomes extreme bi-monthly or monthly and interferes with his sleep and moving.  He points out that a medical officer told him that the pain could possibly increase when he ages to the point of becoming unbearable and questions what he should do if that occurs.  He notes that, from the information VA sent to him, once a claim is denied, he can no longer "put in" for one again.   

The Board acknowledges these assertions, but the evidence in this case, discussed below, does not support granting service connection for a left shoulder disorder as none has been diagnosed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may be presumed for certain medical conditions such as arthritis if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

The Veteran served on active duty from October 1997 to March 2006.  As alleged, in September 2004, while on active duty, the Veteran was involved in a motor vehicle accident.  This accident did not require a visit to the emergency room, but the next day, the Veteran reportedly began experiencing cramping in his neck and shoulders.  He sought treatment for these symptoms six days later, in November 2004, at which time an examiner diagnosed a muscular strain.  Thereafter, the Veteran underwent physical therapy and during follow-up visits dated through July 2005, the Veteran reported right, but not left, shoulder symptoms.  

In August 2005, he received treatment for a rhomboid strain, but pertinent records do not specify whether the strain was on the left or right.  Similarly, in a February 2006 Report Of Medical Assessment, just prior to the Veteran's discharge from service, the Veteran reported that he intended to seek VA disability benefits for, in part, shoulder pain.  He did not specify the shoulder he considered disabled.

Since then, during a VA outpatient treatment visit dated in April 2007 and VA examinations conducted in May 2007 and October 2007, the Veteran has reported left shoulder pain and tightness going up into his neck.  The April 2007 treating physician objectively confirmed the pain, but did not diagnose a left shoulder disability manifested thereby.  The first VA examiner conducted x-rays of the left shoulder, which showed no abnormality, noted no left shoulder symptoms on physical evaluation and a normal shoulder examination, and did not diagnose any left shoulder disability.  The second VA examiner noted no abnormality of the left shoulder joint and did not diagnose any left shoulder disability.    

The Veteran's assertion that he has a left shoulder disability is the only evidence of record establishing the current disability element of this service connection claim.  The Veteran is competent to report and describe his left shoulder pain and tightness as both are capable of lay observation.  Certainly his reports in this regard are credible (the previously noted medical evidence confirms the presence of left shoulder pain during and since active service).  Unfortunately, however, the Veteran does not possess a recognized degree of medical knowledge to diagnose a left shoulder disability, or to attribute his left shoulder pain and/or tightness to such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

As previously indicated, to be entitled to a grant of service connection, the evidence must establish that a claimant has a current disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In this case there is no competent evidence of a current left shoulder disability, but rather competent and credible evidence of left shoulder pain, a symptom that may not be considered a disability as defined by VA.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of such evidence, the Board concludes that a left shoulder disability was not incurred in or aggravated by such service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for a left shoulder disability is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


